CHARLES J. SCHUCK, Judge.
On October 3, 1942, claimant was driving his automobile over and upon a state highway near Montgomery, West Virginia; he was being followed by state road truck 930-59, operated and driven by one J. L. Dean, Jr., a state road employee. For some reason not set forth in the record, claimant stopped his car and the said state road truck so driven and operated as aforesaid, crashed into the rear of the claimant’s truck, causing damages to the extent of $27.88. No fault or negligence is found on the part of the claimant; in fact, the record reveals that the driver of the state truck admitted he, the state truck driver, was at fault.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of twenty-seven dollars and eighty-eight cents ($27.88).